Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In after-final amendments, no claims were amended or canceled or added.  Examiner used the claims dated 3/17/22.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for user contribution engagement within social networks: based on determining that the message includes the need, identifying one or more contributions a user can contribute to the need, wherein the user is within a geographic proximity of the location and is not a network connection of the author; and 
augmenting the message to inquire whether a mutual network connection of the author and the user can introduce the author and the user.  Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art for user contribution engagement within social networks.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."


Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
	Johnson et al (US 20120310927) teaches identifying search results to a query and also identifying call-to-action elements like calling or contacting a friend, does not teach augmenting a message to inquire whether a mutual network connection of the author and the user can introduce the author and the user (paragraphs 0006, 0016, 0034-0076 figure 3); 
	Brown et al (US 20060041663) teaches providing information for a user’s request from a relevant user that is more relevant in some way than information from a non-relevant user, does not teach augmenting a message to inquire whether a mutual network connection of the author and the user can introduce the author and the user (paragraphs 009-0010, 0031-0032 figures 1, 7); and
	Lyren (US 20140359439) teaches a user’s agent contacting the agent of another user but said other user is in the same network as the first user (paragraph 0245) which does not teach augmenting a message to inquire whether a mutual network connection of the author and the user can introduce the author and the user.

Responses to Applicant’s Remarks
	Regarding rejections under 35 U.S.C. 102 of claims 1-6, 8-13, and 15-20 by Liu and rejections under 35 U.S.C. 103 of claims 7 and 14 by Liu in view of Chowdhury, Applicant’s arguments have been considered and are persuasive, in particular that Liu does not teach augmenting the message to inquire whether a mutual network connection of the author of a message and a user and introduce those two parties.  Examiner conducted another search of the prior art and did not find any references that taught the claimed invention, hence the Notice of Allowability issued here.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        8/12/22